CaSe: 2218-mj-00825-KA.] DOC #Z l Filed: 11/07/18 Page: l Of 14 PAGE|D #Z l

AO 108 (Rev. 06/09) Applica‘lion for a Warrant to Seize Propen'y Subject to Forfeiturc

 

 

l;§tv." ;u .'- .--'-?"‘-\§_l-

.i §§ "

UNITED STATES DISTRICT COURCT `
forum asset -7 ;:z:-: z:= 3:

Southern District of Ohio

In the Matter of the Seizure of
(Briefl'y describe the property to be seized
The contents of First Merchants Bank Account No.
2712050003, held in the name of Towfiq Market,
LLC, up to the amount of $323.585.18.

 

Case No.

j:‘g.m:r» 325

\_/V\_/\_/\_/

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, a federal law enforcement officer or attorney for the govemment, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the Southem Distn`ct of

Ohio is subject to forfeiture to the United States of America under 18 U.S.C. §
981 and/or (desm'be mepmper¢y):

18 U.S.C. § 982 and/or 7 U.S.C. § 2024 and/or 42 U.S.C. § 1786: The contents of First N|erchants Bank Account No.
2712050003, held in the name of Towt`lq Market, LLC, up to the amount of $323,585.18.

The application is based on these facts:
See attached Aft“ldavit incorporated herein by reference.

il Continued on the attached sheet.

/‘)/L-»-'

l
/Jy.¢tp tedruth/signature

521 ,'[z§§"g¢t/ bi grace

 

Prt'med!ame and title

Sworn to before rne and signed in my presence

Date: y§jo\/?'¢ £2/%
City and state: ('MX,MWC,,QM`

 

CaSe: 2218-mj-00825-KA.] DOC #Z l Filed: 11/07/18 Page: 2 Of 14 PAGE|D #Z 2

AFFIDAVIT IN SUPPORT OF SEIZURE WARRANT

I, Jeffrey Rees, am a Special Agent with the Federal Bureau of Investigation (hereinafter
referred to as “Affiant” , and being duly swom, state that:

l. I am a Special Agent With the F ederal Bureau of Investigation (“FBI”). l have
been a Special Agent for 20 years. l have been assigned to investigate public corruption matters
for the past 19 years. I possess a Master of Business Administration Degree from The Ohio State
University and am licensed by the Accountancy Board of Ohio as a Certitied Public Accountant
(Inactive). As a Special Agent, I have investigated a variety of criminal activity, including but
not limited to iinancial crimes involving money laundering (in violation of 18 U.S.C. § 1956 and
§ 1957); mail fraud (in violation of 18 U.S.C. § 1341); and wire fraud (in violation of 18 U.S.C.
§ 1343). l have been the affiant for multiple public corruption and money laundering related
search and seizure warrants and have participated in the execution of search and seizure
warrants. Through my education, training, and experience l am aware of various investigative
techniques, such as surveillance, interviews, and trash pulls, used by law enforcement

2. This affidavit is being submitted in support of applications for the issuance of
seizure warrants for the following bank accounts:

a. All of the contents of First Merchants Bank Business Checking Account, Account
No. 2712050003, held in the name ofToqu Market, LLC, up to the amount of
$323,585.18. As ofNovember 2, 2018, the balance in this account was
$169,305.93.

b. All of the contents of US Bank Gold Business Checking Account, Account No.
130121931260, held in the name of Hassan Nuriso dba Towflg Market, LLC, up
to the amount of $176,687.76. As of September 28, 2018, the balance in this
account Was $35,290.36.

3. The facts and information contained m this affidavit are personally known to me
based upon my training, knowledge and investigative activities or that of other Special Agents,
Task Force Ofiicers, or other law enforcement personnel involved in, or related to this
investigation, which has been relayed to me. Because this affidavit is being submitted for the
limited purpose of securing seizure warrants, I have not included each and every fact known to
me concerning this investigation I have set forth only the facts that l believe are necessary to
support sufficient probable cause for the requested seizure warrants

Introduction

4. Your Affiant is participating in an ongoing investigation conducted by the United
States Department of Agriculture, Office of the Inspector General (“USDA-OIG”) and the FBI
into a business operating in the Southem District of Ohio, TOWFIQ MARK_ET, also known as
TOWFIG MARKET and/or TOWFIQ MARKET, LLC, (hereinafter “TOWFIQ MARKET”).
Investigators have determined that TOWFIQ MARKET is owned and/or operated by
ABDURAHIM NURISO and HASSAN NURISO.

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 3 01 14 PAGE|D #Z 3

5. Based upon the investigation, your Afftant believes there is probable cause to
believe that since at least 0ctober 2010, ABDURAHIM NURISO and/or HAS SAN NURISO,
through TOWFIQ MARKET, have committed, and continue to commit federal violations
involving the theft of public money, including violations of:

a. 18 U.S.C. § 371 (Conspiracy to commit an offense or to defraud the United
States);

b. 18 U.S.C. § 641 (Theft of public money);
c. 18 U.S.C. § 1029 (Fraud in connection with access devices);

d. 7 U.S.C § 2024(c) (Presentation for payment or redemption of benefits that have
been illegally received, transferred, or used - “Food Stamp Fraud”); and/or

e. 42 U.S.C. § 1760 (Fraud related to the “WIC” program).

6. As a result of the investigation, your Affiant believes that since at least January l,
2018 to present, the proceeds nom this h'audulent activity have been directly deposited in the
amount of $323,5 85 . 1 8 into First Merchants Bank Business Checking Account, Account No.
2712050003 and since at least February l, 2018 to present, in the amount of $176,687.76 into US
Bank US Bank Gold Business Checking Account, Account No. 130121931260. Therefore, your
Aftiant asserts that there is probable cause to believe that these accounts are subject to forfeiture
in accordance with:

a. 18 U.S.C. § 981(a)(l)(C) (along with 28 U.S.C. § 2461(0)) as property
constituting, or derived from, proceeds traceable to a violation of 18 U.S.C.
§ 1029 or any offense constituting a “specifled unlawful activity” (as deiined in
18 U.S.C. § 1956(c)(7), or a conspiracy to commit such offense, which specified
unlawful activities include violations of 7 U.S.C. § 2024, 18 U.S.C. § 641, and/or
18 U.S.C. § 1029;

b. 18 U.S.C. § 982(a)(2)(B) as property constituting, or derived from, proceeds
obtained directly or indirectly as a result of a violation of 18 U.S.C. § 1029;

c. 7 U.S.C. § 2024(f] as proceeds traceable to a violation of 7 U.S.C. § 2024(0);
and/or

d. 42 U.S.C. § 1786(p)(3)(B) as property, real and personal, constituting, or derived
from, or traceable to any proceeds obtained directly or indirectly as a result of a
violation of 42 U.S.C. § 1760.

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 4 Of 14 PAGE|D #Z 4

Backggound

A. Food Stamp Program

7. The Food Stamp Program is a federally funded program administered by the
USDA and managed through the Food and Nutrition Service (“USDA-FNS”) in each state. Food
stamp benefits are similar to United States currency in that benth recipients can purchase
authorized products from authorized retailers at the face value in exchange for the food stamp
benth payment.

8. Retail stores may participate in the Food Stamp Program With the authorization
nom the USDA-FNS. Pursuant to 7 CFR 278.2, retail stores may participate in the Food Stamp
Program only with the authorization of USDA-FNS. Authorized participants in the Food Stamp
Program may only accept and redeem food stamp benefits in connection with the sale of eligible
food stamp items. By law, food stamp benefits cannot be exchanged or redeemed for cash or
used to obtain items such as alcoholic beverages, tobacco products, charcoal, calling cards,
aluminum pans, metal skewers, vitamins, medicines, pet foods or cleaning products Food stamp
products also cannot be exchanged or redeemed for credit to be later used at the retail location.
Additionally, food stamp benths are for the personal consumption of the intended recipients and
are not permitted to be used for commercial uses. Federal law specifies that a purchase made
utilizing food stamps benefits must be tax exempt.

9. As part of the Food Stamp Program, a licensed vendor agrees to be held liable for
all actions of his/her employees regarding the Food Stamp Program, including all acts of Haud
and trafficking

l(). As of October 1, 2008, the official name of the federal Food Stamp Program
changed to the Supplemental Nutrition Assistance Program (“SNAP”). However, it is common
for people to refer to the program and related benefits as the “Food Stamp Program,” “food
stamp benefits,” and “SNAP” interchangeable

l 1. The Food Stamp Program administered in Franklin County, Ohio changed to
electronic benth distributions in 1997 . Since the conversion to the electronic distribution of
benefits, food stamp benefits are available to individual recipients via the “Ohio Direction Card”.
Each authorized food stamp recipient is issued a unique Ohio Direction Electronic Benths
Transfer card (“EBT card”) that contains their account number and an encrypted personal
identification number. Food stamp benefits are downloaded monthly to the individuals EBT
card. Only the SNAP recipient whose name appears on EBT card, or an authorized family
member on record With the State of Ohio, may possess and/or use the EBT card.

12. The EBT system electronically debits the Ohio Direction Card and credits the
authorized retailer’s designated bank account each time a customer uses the EBT card to make a
purchase at an authorized Store. The EBT system is operated through a contract between the
USDA-FNS and the State of Ohio. The State of Ohio maintains a primary service contract with
Affiliated Computer Services (“ACS”) located in Dallas, Texas.

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 5 Of 14 PAGE|D #Z 5

13. In order to access the benefits on the EBT card to pay for authorized purchases,
retailers utilize Point of Sale, or credit card terminals located in their retail location to process
transactions for SNAP customers purchasing authorized SNAP grocery items As the designated
contractor, ACS settles, or reconciles each authorized retailer’s EBT card charges at the end of
the ACS business day. An Automated Clearing House file is transmitted to the ACS bank which
then prompts the bank to send the SNAP funds into the appropriate retailer’s bank account(s) as
reimbursement for the EBT card transactions

14. As such, the EBT card is an “access device” within the meaning of 18 USC
§ 1029(e)(l), in that it is a card which can be used to obtain “goods, services, or any other thing
of value,” and, in this case, eligible food items under the Food Stamp Act.

B. WIC Program

15. The Women, Infants and Children Program (“WIC”) is federally funded, special
supplemental food program sponsored by the USDA. lt is administered in Ohio by the Ohio
Department of Health, WIC Program. WIC serves low income infants, children up to five years
of age, and pregnant and post-partum women who have been determined to have a medical or
nutritional risks with nutritious foods, nutrition education, breastfeeding education and support,
and referrals to other social services

16. WIC benefits are issued for authorized food types (e.g., milk, eggs, cereal, juice,
and infant formula) and quantities, and can only be accessed during the month for which they are
valid. Beneiits can be redeemed at retail vendors authorized by the WIC program.

17. To participate in WIC in Ohio, a retailer must be authorized every three years by
the Ohio Departrnent of Health. Retailers must complete a training course and sign a contract
that they will comply with all of WIC’ s rules and regulations Once authorized, authorized
retailers may only accept and redeem WIC in connection with the sale of eligible WIC items
They are not allowed to accept WIC in exchange for cash, or process WIC benefits in exchange
for non-approved items such as alcoholic beverages, tobacco, vitamins, medicines, pet foods or
cleaning products Authorized retailers also cannot accept WIC as payment from another
retailer. In addition, retailers may not accept WIC outside of the time period authorized for each
monthly benefit. In addition, retailers may not charge full price for an approved WIC item if that
item is offered at a sale or discount price to non-WIC customers If a WIC card is left at their
store, retailers are required to return the WIC card to the local WIC office within 24 hours

18. Locally, WIC is operated by the Franklin County WIC Program. WIC benefits
are issued in person to eligible recipients via an Ohio WIC Nutrition Card (“WIC Card”). Each
WIC card contains the authorized user’s unique Personal Account Numbcr and an encrypted
personal identification number. A WIC card can contain up to four (4) months of benefits for up
to four participants in an authorized family.

19. In order to submit redeemed WIC benefits for payment, vendors must follow
specific guidelines including:

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 6 01 14 PAGE|D #Z 6

a. Connecting their in-store system to the State’s “Host” at least once each 24-hour
period to download the current “Hot Card List” file and the “WIC Authorized
Product List (APL)” file; and

b. Connecting the in-store system to the State’s “I-Iost” at least once each processing
day, but no later than 48-hours from the date of the oldest transaction in the file,
for the purpose of uploading the WIC card claim file for redemption processing

20. The Ohio WIC card Host System is operated and maintained by State of Ohio,
Department of Health. Redemptions are currently set to execute around Monday through Friday
at 5:30 a.m., Eastern Standard Tirne. When the redemption process is complete, “Auto
Reconciliation Files” are created and made available for forwarding institutions electronically.
All approved payment data is then transmitted to the “State Accounting System” on recognized
states business days. Once the payment data has been received by the State Accounting System,
payments are [electronically transferred into the] retailers bank account within two (2) business
days

21. The WIC card is an access device within the meaning of 18 USC §1029(e)(1), in
that it is a card containing a series of numbers which can be used to obtain things of value,
specifically, eligible food items

22. A review of records maintained by the Ohio Department of Health regarding the
WIC program revealed HAS SAN NUR_ISO has been listed as the owner of record on Retail
Vendor Applications on several applications The most recent Retail Vendor Application was
received by the Ohio Department of Health on September 23, 2015 for the 2016/2017 years
TOWFIQ MARKET was approved to accept WIC for 2016/2017 but denied for 2018/2019
because the application did not contain all of the required information TOWFIQ MARKET is
not currently authorized to accept WIC benefits

C. Towf`iq Market

23. TOWFIQ MARKET, LLC, began operating in December 2006. The Articles of
Incorporation on record with the Ohio Secretary of State list HAS SAN NURISO as Authorized
Representative and Statutory Agent for the company. TOWFIQ MARKET, LLC, operates a
medium-sized grocery at 3655 Sullivant Avenue in Columbus, Ohio.

24. On or about February 26, 2007, HASSAN NURISO submitted a Food Stamp
Program Application for Stores to the USDA-FNS on behalf of TOWFIQ MARKET, LLC. The
application listed HASSAN NURISO as the owner of the business On or about March 12, 2007,
the USDA-FNS authorized TOWFIQ MARKET, LLC. to participate in the Food Stamp Program
and assigned Fod Stamp Authorization No. 0100730 to the market

25. As part of the application process, HASSAN NURlSO certiHed, among other
things, that:
a. he would follow, and ensure his employees followed, the Food Stamp Program
regulations;

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 7 01 14 PAGE|D #Z 7

b. he was aware that violations of the Food Stamp Program rules can result in fines,
legal sanctions, withdrawal or disqualification from the Food Stamp Program;

c. he accepted responsibility on behalf of TOWFIQ MARKET, LLC, for violations
of the Food Stamp Program regulations including, but not limited to:

i. trading cash for food stamp benefits,
ii. accepting food stamp benefits from people not authorized to use them,
iii. accepting food stamp benefits as payments on credit accounts or loans, or
iv. accepting food stamp benefits as payment for ineligible items

26. On May 8, 2012, First Merchants Bank Business Checking Account, Account No.
2712050003 was opened in the name of TOWFIQ MARKET, LLC at Cooper State Bank. Since
at least 2013, SNAP reimbursements for TOWFIQ MARKET, LLC, were deposited into Cooper
State Bank Account No. 2712050003. On or about April 17, 2015, Cooper State Bank
transitioned to a new name, First Merchants Bank. The account number for TOWFIQ
MARKET, LLC’s account did not change and based upon this investigation, your Affiant
believes that deposits from SNAP continue to be deposited in First Merchants Bank Account No.
2712050003 to this day.

27. On or about March 15, 2017, HASSAN NURISO opened US Bank Gold Business
Checking Account, Account No. 130121931260 in the name of HASSAN NURISO, dba
TOWFIG MARKET, LLC. fn April 2017, this account also began receiving reimbursements
from SNAP. Based upon this investigation, your Affiant believes that deposits from SNAP
continue to be deposited into US Bank Account No. 130121931260 to this day.

Probable Cause

28. Based upon the investigation, your Affiant believes there is probable cause to
believe that since at least October 2010, ABDURAHIM NURISO and/or I-IASSAN NURISO,
through TOWFIQ MARKET, have committed, and continue to commit fraud involving the
SNAP and WIC programs by allowing customers to use their benefit cards to purchase
prohibited items ABDURAHIM NURISO and/or HASSAN NURISO, through TOWFIQ
MARKET then accept these reimbursements knowing that they are unlawfully paid.

29. From October 2010 to present, investigators have worked with several co-
operating Witnesses (“CW”) Who have conducted a series of Food Stamp and WIC transactions
at TOWFIQ MARKET, LLC. Your Affiant believes that all of the CWs utilized by investigators
are credible and reliable as the information provided currently and in the past has been
corroborated through independent investigative techniques

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 8 01 14 PAGE|D #Z 8

30. Using controlled USDA-OIG EBT and WIC coupons/cards, the CW’s visited
TOWFIQ MARKET, LLC, and have been allowed to make a variety of prohibited transactions
including the below listed transactions

CW-l

31. On November 18, 2010, CW-l met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for a bottle of shampoo and a $5.00 calling
card.

32. On November 30, 2010, CW-l met with ABDURAHlM N UKlSO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for a stainless steel scrubber and loaded
$10.00 in long distance minutes to a controlled USDA-OIG cell phone through a computer
terminal located inside TOWFIQ MARKET, LLC.

33. On December 20, 2010, CW-l met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for two packages of Motrin, three stainless
steel scrubbers, one bottle of bleach and one bottle of dish detergent.

34. On January 6, 2011, CW~l met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for paper plates, toothbrush, a bottle of
baby oil, and a bottle of baby shampoo. CW-l also showed ABDURAHIM NURISO his/her
WIC coupons and asked ABDURAHIM NURISO if he would exchange them for United States
currency. ABDURAHIM NURISO advised CW-l that he was “out of money” as he had just
given the rest of his money to one of the Somalian women who was in line in Hont of CW-l.

35. On January 24, 2011, CW-l met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and requested to exchange food stamp benefits for calling cards
ABDURAHIM NURISO advised CW-l that he could not sell CW-l the calling cards on the
food stamp card because he thought the FBI was watching them.

36. On February 3, 2011, CW-l met with ABDURAHIM N UR[SO at TOWFIQ
MARKET, LLC, and attempted to buy unauthorized items using food stamp benefits
ABDURAHIM NURISO advised CW-l that he could not do it because he was being watched.
However, ABDURAHIM NURISO wrote CW-l ’s name in what appeared to be a ledger book
and extended CW-l in-store credit for the items CW-l bought.

37. On February 16, 2011, CW-l met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and attempted to pay off his/her credit tab using food stamp benefits
ABDURAHIM NURISO advised CW-l that he could not do it because the government was
watching all Somalis.

38. On April 19, 2011, CW-l met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC. While at the store, ABDURAHIM NURISO confronted CW-l about working
with police. ABDURAHIM NURISO advised CW-l that “you come in here with a camera 1 am
gonna kill you”.

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 9 01 14 PAGE|D #Z 9

CW2

39. On February 28, 2011, CW-2 Was interviewed and advised that he/she regularly
sees customers selling WIC and food stamp benefits for United States currency at TOWFIQ
MARKET, LLC.

40. On March ll, 2011, CW-2 was interviewed and advised that TOWFIQ
MARKET, LLC, recently obtained a desktop computer that CW-2 believes they are using to
store the names and amounts individuals are maintaining in credit for selling their food stamp
and WIC benefits in the store. CW-2 advised that ABDURAHIM NURISO and HASSAN
NURISO were no longer using notebooks to record the individuals using food stamp and WIC
benefits in the store.

41. On April 30, 2014, CW-2 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for unauthorized items, including the
purchase six prepared meat cakes.

42. On May 8, 2014, CW»2 was interviewed and stated that ABDURAHIM NURISO
and other employees at TOWFIQ MARKET, LLC, pay customers to use their food stamp
benths to purchase formula and milk at other stores and bring the items back to TOWFIQ
MARKET, LLC, to add to the store’s stock. CW-2 further advised that ABDURAHIM NURISO
pays the customers United States currency when they return with the items purchased from other
stores and the receipts for the purchase

43. On May 14, 2014, CW-2 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits in two different transactions In the first
transaction, CW-2 purchased four prepared meat pies ln the second transaction, CW-2
purchased Nourishing Hair Oil, Tide Laundry Detergent, and three bars of lrish Spring soap.

44. On May 23, 2014, CW-2 met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits and WIC benefits for three bars of soap,
one jar of hair u'eatrnent/conditioner, one bottle liquid laundry detergent, $30.00 United States
currency, and paid off credit in the store.

45. On June 18, 2014, CW-2 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for prepared food items and to pay off
credit in the store. After paying off the credit in the store ABDURAHIM NURISO appeared to
type on a computer located under the store counter.

46. On July 25, 2014, CW-2 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged WIC benefits for hand and body lotion, hair oil, and $31.50
United States currency.

47. On September 2, 2014, CW-2 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for $20.00 in United States currency and

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 10 01 14 PAGE|D #Z 10

placed $130.00 of his/her benefits on his/her credit account for use at a later date in the store.
CW-2 advised that ABDURAHIM NURISO charged an additional $20.00 fee to the food stamp
card for the United States currency and credit.

48. On September 30, 2014, CW-2 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for $100.00 in United States currency and
placed a $3 00.00 credit on CW-2s credit account inside the store. The $100.00 in United States
currency was deducted from CW-2s credit account from food stamp monies CW-2 previously
applied to the credit account.

49. On November 20, 2015, CW-2 met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and used a credit account inside the store to purchase laundry detergent,
package of soap and food items The credit account maintained at the store is based on CW-2’s
food stamp benefits he/ she had previously exchanged for credit at TOWFIQ MARKET, LLC.
ABDURAHIM NURISO provided CW-2 with a balance of the credit account using a computer
inside the store.

CW3

50. On September 19, 2014, CW-3 met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and with ABDURAHIM NURISO to exchange $234.98 in food stamp benefits
for United States currency. As part of the deal, CW-3 left a controlled USDA-OIG food stamp
card in the possession of ABDURAHIM NURISO at TOWFIQ MARKET, LLC.
ABDURAHIM NURISO advised CW-3 that he would have a woman come in and use the card
and then pay CW-3 at a later date.

51. On September 20, 2014 CW-3 returned to TOWFIQ MARKET, LLC, and
obtained $120.00 in United States currency and received his/her controlled USDA-OIG food
stamp card back from ABDURAHIM NURISO. A review of the controlled USDA-OIG food
stamp card revealed the card was used at a Kroger grocery store located at 3600 Soldana
Boulevard in Columbus, Ohio in the amount of $234.98. A review of the transaction at Kroger
revealed the total transaction was $271.74 and that $234.98 was paid for using CW-S’s
controlled USDA-OIG food stamp card and the remainder was paid B'om a food stamp card
registered to another person.

CW4

52. On June 1, 2018, CW-4 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and presented a food stamp card. ABDURAHIM NURISO extended CW-4
$30.00 in credit.

53. On June 5, 2018, CW-4 met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and used food stamp benefits to pay for the $30.00 credit extended on June 1,
2018.

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/07/18 Page: 11 01 14 PAGE|D #Z 11

54. On June 21, 2018, CW-4 exchanged food stamp benefits with ABDURAHIM
NURISO at TOWFIQ MARKET, LLC, for a box of beauty cream.

55. On July 2, 2018, CW-4 exchanged food stamp benefits with ABDURAHIM
NURISO at TOWFIQ MARKET, LLC, for a music humidifier.

56. On ]uly ll, 2018, CW-4 met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for a tea pot, coffee pot, and received
$43 .69 in credit.

57 . On July 19, 2018, CW-4 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for a tea set, electric incense bumer, Dove
body wash, and paid off the $43.69 in credit extended on July ll, 2018. ABDURAHIM
NURISO knew the amount CW-4 owed in credit.

58. On July 26, 2018, CW-4 met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for a tea set.

59. On August 1, 2018, CW-4 met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for charcoal used for a hookah pipe.

60. On August 15, 2018, CW-4 met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for $20.00 in United States currency,
shampoo, household cleaner and car charger.

61. On AuguSt 27, 2018, CW-4 met With ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for shampoo, hookah fuel, tea set and
scouring pads. CW-4 also asked for $20.00 in United States currency but ABDURAHIM
NURISO advised CW-4 that it was the end of the month and he did not have any money.

62. On September 10, 2018, CW-4 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for dish soap, hookah fuel, henna oil and a
USB charger. CW-4 again asked for United States currency. ABDURAHIM NURISO advised
CW-4 that he would give CW-4 money the next time he/she was in the store.

63. On September 17, 2018, CW-4 met with ABDURAHIM NURISO at TOWFIQ
MARKET, LLC, and exchanged food stamp benefits for dish soap, body wash, a purse, and
$20.00 in United States currency.

A. Market Comparison

64. Du;ring the course of this investigation, agents reviewed SNAP transactions at
TOWFIQ MARKET, LLC, compared to the amount of SNAP processed at other similar situated
stores To make this determination, investigators compared a total of five (5) medium sized
groceries (as TOWFIQ MARKET, LLC, has characterized themselves) that cater to a customer
base that is primarily from Afiica.

10

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 12 Of 14 PAGE|D #Z 12

65. Based upon this evaluation, investigators determined that from October 2010 to
September 2018, similarly situated stores processed an average of $30,002.05 in SNAP benefits
per month. During that same time period, TOWFIQ MARKET, LLC, processed a total of
$78,251.85 in SNAP benefits per month. Based upon this evaluation, TOWFIQ MARK_ET,
LLC, processed 161 % more in SNAP benefits than other similarly situated stores which
investigators believe represents a reasonable estimate of the percentage of transactions processed
at TOWFIQ MARKET, LLC, that are fraudulent

66. From October 2010 to September 2018, TOWFIQ MARKET, LLC, processed a
total of $7,512,177.99 in SNAP benefits. Therefore, based upon this information and your
Affiant’s knowledge from this investigation, your Affiant believes that since approximately
October 2010 ABDURAHIM NURISO and HASSAN NURISO, through TOWFIQ MARKET,
LLC, have fraudulently, and illegally acquired and redeemed in excess of $4,634,767.55 in
SNAP benefits at TOWFIQ MARKET.

B. The Subject Bank Accounts

67. As stated earlier in this affidavit, based upon the investigation, your Afiiant
believes that TOWFIQ MARKET, LLC, operates two (2) bank accounts that receive SNAP
reimbursements: First Merchants Bank Account No. 2712050003 and US Bank Account No.
130121931260.

68. Based upon the investigation, your Affiant believes that from at least January l,
2018, through at least September 30, 2018, the h'audulently acquired SNAP benefits were
deposited into these accounts More specifically, that:

69. Since at least January l, 2018, the investigation has revealed that at least
$461,090.48 in SNAP reimbursements were deposited into First Merchants Bank Account No.
2712050003 (Account 0003). Based upon the investigation, your Affiant believes that at least
$323,585.18 of that is illegally acquired and redeemed SNAP benefits

70. Theref`ore, based upon this information and your Af"fiant’s knowledge fi'om this
investigation, your Affiant believes that proceeds Horn TOWFIQ MARKET, LLC’s, SNAP
fi'aud scheme have been deposited intc, and remain in Account 0003 and are subject to seizure
and forfeiture. As ofNovember 2, 2018, the balance in this account was $l69,305.93.

71. In addition, since at least February 1, 2018, the investigation has revealed that at
least $248,239.03 in SNAP reimbursements were deposited into US Bank Account No.
130121931260 (“Account 1260”). Based upon the investigation, your Affiant believes that at
least $l76,687.76 of that is illegally acquired and redeemed SNAP benefits.

72. Therefore, based upon this information and your Af`fiant’s knowledge fi'om this
investigation, your Affiant believes that proceeds from TOWFIQ MARKET, LLC’s, SNAP
fraud scheme have been deposited into, and remain in Account 1260 and are subject to seizure
and forfeiture. As of September 28, 2018, the balance in Account 1260 was $35,290.36.

ll

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 13 Of 14 PAGE|D #Z 13

Co_ll¢l.\r§io_n

73. Based upon this investigation, your Affiant believes that ABDURAHIM NURISO
and/or HASSAN NURISO, through TOWFIQ MARKET, LLC, as a result of their knowing and
fraudulent SNAP practices, received no less than $4,634,767.55 in fraudulent proceeds from
SNAP benefit reimbursements since at least October 2010 to the present, in violation of 18
U.S.C. § 371, 18 U.S.C. § 641, 18 U.S.C. § 1029, 7 U.S.C. § 2024(c), and/or 42 U.S.C. § 1760.
And, more specifically, no less than $500,272.94 in fraudulent proceeds since January 1, 2018.
Based upon this investigation, your Affiant believes the proceeds were deposited into Accounts
0003 and 1260.

74. 18 U.S.C. § 984 is a fungible asset provision and provides that it is not necessary,
in a civil forfeiture action in which the subject property is funds deposited in an account in a
financial institution, for the Government to identify the specific property involved in the offense
that is the basis of forfeiture and that it is not a defense that the property involved in such an
offense has been removed and replaced by identical property. In addition, any identical property
found in the same account as the property involved in the offense that is the basis for the
forfeiture is subject to forfeiture as long as the forfeiture is commenced no more than one year
from the date of the offense.

75. Therefore, based upon your Affiant’s training and experience, the information
contained in this aflidavit, and information known to your Affiant through this investigation,
your Affiant submits that there is probable cause to believe that contents of the following
accounts constitute or were derived, directly or indirectly, from the proceeds traceable to the
commission ofviolations of18 U.S.C. § 371, 18 U.S.C. § 641, 18 U.S.C. § 1029, 7 U.S.C.

§ 2024(c), and/or 42 U.S.C. § 1760, and are therefore subject to seizure and forfeiture to the
United States pursuant to 18 U.S.C. § 981(a)(l)(C) (along with 28 U.S.C. § 2461(0)) and/or 18
U.S.C. § 982(a)(2)(B) and/or 7 U.S.C. § 204(f) and/or 42 U.S.C. § l786(p)(3)(B) (forfeiture
authorities), and 18 U.S.C. § 981(b) and/or 21 U.S.C. § 853(f) as incorporated by 18 U.S.C. §
982(b)(1) (seizure authorities):

a. All of the contents of First Merchants Bank Business Checking Account, Account
No. 2712050003, held in the name of Towfiq Market, LLC, up to the amount of
$323,585.18. As ofNovember 2, 2018, the balance in this account was
$169,305.93.

b. All of the contents of US Bank Gold Business Checking Account, Account No.
130121931260, held in the name of Hassan Nurisc dba Towfig Market, LLC, up
to the amount of $176,687.76. As of September 28, 2018, the balance in this
account was $35,290.36.

76. Finally, your Affiant seeks combination civil-criminal seizure warrants because

the United States may pursue civil and/or criminal forfeiture of the subject accounts. With
respect to seizure for criminal forfeiture, your Affiant asserts that a restraining order under 21

12

CaSe: 2218-mj-00825-KA.] DOC #Z 1 Filed: 11/O7/18 Page: 14 Of 14 PAGE|D #Z 14

U.S.C. § 853 (e) may not be sufficient to assure the availability cf the subject accounts for
forfeiture because they can be moved, hidden, encumbered, or the value can be dissipated while
subject to a restraining order, but those actions will be more difficult if the subject accounts are
in the custody of the United States.

FURTHER AFFIANT SAYETH NAUGHT.

PEFFKEY REE§
Special Agent
Federal Bureau of Investigations

 

 

13

